DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 9/30/2020.
Claims 1–5 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIM 1 recites a computer-implemented method for automated suggested actions for a healthcare provider during a patient visit. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIM 1 recites, at least in part, a method of providing automated suggested actions for a healthcare provider during a patient visit, the method comprising: having personality information on a patient, said personality information being stored in a database accessible to a computer; having visit information relating to a patient visit, said visit information being stored in a database accessible to said computer; said computer automatically using said personality information to develop a Patient Personality Type (PPT) for the patient: said computer automatically using said visit information to develop a Visit Lifecycle Context Rating (VLCR) for the visit: said computer automatically using said PPT and said VLCR jointly to locate a first group of actions from an action matrix; said computer automatically using specific elements of said personality information and said visit information to choose selected actions from said first group of actions; and said computer automatically providing said selected actions to a healthcare provider at the initiation of said patient visit. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. using said personality information to develop a Patient Personality Type (PPT) for the patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a generic computer and an action matrix. These elements are broadly recited in the specification at, for example, paragraph [036] which describes the generic computer. “Throughout this disclosure. the term "computer" describes hardware which generally implements functionality provided by digital computing technology, particularly computing functionality associated with microprocessors. The term "computer" is not intended to be limited to any specific type of computing device, but it is intended to be inclusive of all computational devices including, but not limited to: processing devices, microprocessors, personal computers, desktop computers. laptop computers. workstations, terminals, servers, clients, portable computers, handheld computers, smart phones. tablet computers, mobile devices, server farms, hardware appliances, minicomputers, mainframe computers, video game consoles. handheld video game products, and wearable computing devices including but not limited to eyewear, wristwear, pendants, and clip-on devices." This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of providing said selected actions to a healthcare provider at the initiation of said patient visit, within a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-5 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-5 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-5 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Prenelus (US 2010/0082369 A1) in view of Tieger (US 2007/0250349 A1).

CLAIM 1 – 
Prenelus teaches a method having the limitations of:
A method of providing automated suggested actions for a healthcare provider during a patient visit, the method comprising: (Prenelus [0015] The system further includes digital health information and services generating a personalized care plan for the patient based on health information from the shared registry and repository in conjunction with one or more rules applied to the health information to match the care plan with the health information for the patient and to track patient outcomes based upon compliance with the recommended care plan.)
having personality information on a patient, said personality information being stored in a database accessible to a computer (Prenelus [0026] Certain embodiments provide Web portal applications for data presentation to patients. A Web-based portal can provide an adaptive and proactive experience for users including matching technology/tools, education/information, and guided feedback based upon a patient's specific personality and lifestyle assessment, for example. [0075] At 610, a patient accesses an information portal, such as a Web portal, to retrieve and/or update information. For example, the patient enters a patient identifier and password at an Internet website. The patient identifier and password grant the patient access to a set of tools. For example, via the portal, a patient can provide information for a personality and lifestyle assessment and receive technology/tools, educational information, and guided feedback matched to the patient assessment. In certain embodiments, the portal can be used to help facilitate patient comprehension and decision making by providing standards-based organizational tools that automatically adapt to the specific and changing health conditions of the patient and provide comprehensive education and compliance tools to drive positive health outcomes)
having visit information relating to a patient visit, said visit information being stored in a database accessible to said computer (Prenelus [0034] In certain embodiments, registries and repositories are flexible enough to accommodate clinical, financial and demographic data about a patient. Registries and repositories can manage and maintain the data for the life of the patient. In prior systems, the data is no longer available to the patient when the patient is no longer being seen or is managed by another entity (e.g., clinic, payer, and employer). Additionally, a patient can add his or her own information to the registries and repositories. This allows the patient to save personal information about his or her health in a personal health record (PHR). [0048] The HIE 400 includes an XDS repository and registry 410, one or more clinical systems 420, one or more lab or radiology systems 430, one or more practice systems 440, claims history 450, and a personal health record (PHR) portal 460. Systems 420, 430, 440 may include a variety of informational and/or query sources, such as healthcare facilities, labs, electronic medical record (EMR) systems, healthcare information systems, insurance systems, pharmaceutical systems, etc.)
said computer automatically using said PPT and said VLCR jointly to locate a first group of actions from an action matrix (Prenelus [0015] The system further includes digital health information and services generating a personalized care plan for the patient based on health information from the shared registry and repository in conjunction with one or more rules applied to the health information to match the care plan with the health information for the patient and to track patient outcomes based upon compliance with the recommended care plan. )
said computer automatically using specific elements of said personality information and said visit information to choose selected actions from said first group of actions; and  (Prenelus [0027] Certain embodiments apply artificial intelligence to compliance tools to form a personalized care plan combined with customized algorithms based on a broad but targeted data set (e.g., patient entered data, EMR data, other third party clinical and financial/administrative data, etc.) to provide tracking of a care management plan, text and graphical projected simulations of an impact to a patient based upon the patient's choices (e.g., your blood pressure will be x vs. y if you do A, B, and C), etc. Projected simulations can include financial as well as medical scenarios, for example. Prenelus [0058] In certain embodiments, the XDS registry and repository 410 can include and/or be in communication with an algorithm unit. The algorithm unit includes computer hardware and/or software for acquiring patient medical record information, processing the patient medical record information, and generating output for review by a user. The output of the algorithm unit includes a recommended care plan for the patient. The recommended care plan is based on the data available in the patient's medical record. In certain embodiments, a recommend care plan algorithm receives data from a patient's medical record and processes the data. Based on the data available, the recommended care plan algorithm outputs a recommended care plan for the patient. Prenelus [0059] For example, the XDS registry and repository 410 may acquire information from a plurality of sources such as 420, 430, and 440. The XDS registry and repository 410 can normalize the acquired data to a standard format. The algorithm unit may receive as input data that is stored at the XDS registry and repository 410 for a patient. The data stored at the XDS registry and repository 410 can be a compilation of data from various sources, such as from payers, financial institutions, electronic medical records, practice management systems, claims databases, pharmaceutical companies, laboratories, physicians, hospitals, and/or other sources. The recommended care algorithm may identify, among other things, the patient's conditions and degree of severity of the conditions. The recommended care algorithm may also consider data such as sex, age, height, weight, heredity, lifestyle factors, activity level, and/or other factors. The recommended care algorithm may utilize these factors and provide a recommended care plan. The recommended care plan may include techniques for improved health based on the patient's condition. For example, the recommended care plan may include an exercise plan with identifiable goals, such as the goal of walking a certain distance three times a week. A patient may then report back to computer software whether the goals have been achieved. In an embodiment, the patient's report is uploaded to the XDS registry and repository 410 and become part of the patient's medical records.)

Prenelus does not explicitly disclose the below limitations:
However, Tieger teaches a method having the limitations of:
said computer automatically using said personality information to develop a Patient Personality Type (PPT) for the patient: (Tieger [0131] In other embodiments of the present invention, the personality type classification 100, the corresponding core need statement 118 and the advice statements 120 can be provided in an electronic format and attached to electronic copies or images of a patient's medical records.)
said computer automatically using said visit information to develop a Visit Lifecycle Context Rating (VLCR) for the visit: (Tieger [0020] Additionally, the method can include annotating the medical records of the patient to include an indicator as to the anxiety level of the patient with respect to health care providers and/or health care issues. [Claim 14] The method of claim 11 including identifying an anxiety level of a patient with respect to health care issues prior to communicating with the patient. [Claim 22] The system according to claim 16 further comprising an anxiety level indicator attachable to the medical records of a patient for ascertaining the anxiety level of the patient with respect to health care issues prior to communicating with the patient)
said computer automatically providing said selected actions to a healthcare provider at the initiation of said patient visit.  (Tieger [0131] In other embodiments of the present invention, the personality type classification 100, the corresponding core need statement 118 and the advice statements 120 can be provided in an electronic format and attached to electronic copies or images of a patient's medical records. Accordingly, upon retrieval and review of a patient's electronically stored medical records, the patient's personality type classification 100, a core need statement 118 corresponding to the patient's personality type, and one or more advice statements 120 will also be displayed for review by a medical service professional prior to communicating with the patient. Thus, the present invention system and method for improving communications with a patient is useful and provides the advice statements 120 which are attachable to the medical records of a patient regardless of the format in which the patient's medical records are stored or maintained. [0023] The system also provides an advice statement attachable to the medical records of the patient for use by a health care professional prior to communicating with the patient, the advice statement corresponding to the personality type classification determined for the patient. The advice statement including advice as to how to best communicate with a patient having the corresponding personality type.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Prenelus in view of Tieger to provide said selected actions to a healthcare provider at the initiation of said patient visit with the motivation of  improving communications with the patient (see Tieger [0131] Thus, the present invention system and method for improving communications with a patient is useful and provides the advice statements 120 which are attachable to the medical records of a patient regardless of the format in which the patient's medical records are stored or maintained.).

CLAIM 2 – 
Prenelus in view of Tieger discloses a method having the limitations of claim 1. Prenelus further discloses a method having the limitation of:
The method of claim 1 further comprising: said computer obtaining feedback on the use and effectiveness of said selected actions at a time after said initiation of said patient visit (Prenelus [0076] Projected simulations can include financial as well as medical scenarios, for example. In certain embodiments, non-healthcare specific technologies, such as collaboration/meeting software (e.g., Sametime, Webex, synchronous eVisit, etc.), social interaction/community websites (e.g., myspace for healthcare), tools to help manage healthcare choices (e.g., financial calculators, quality assessment tools, etc.), and the like can be provided to the patient via the portal. [0079] In certain embodiments, a patient can establish a care management plan via the portal resources. The patient can enter data into his or her PHR to show conformance to the care management plan, for example. Proactive tools can be provided to generate guided feedback based upon the patient's specific personality and lifestyle assessment, for example. Artificial intelligence tools can be applied to help the patient understand how he or she is doing against the care management plan. In certain embodiments, one or more reports can be provided that describe projected simulations of the impact to the patient based upon his or her choices (for example, the patient's blood pressure will be x rather than y if a series of conditions A, B, and C occur). In certain embodiments, the projected simulations can include financial as well as medical scenarios, for example. [0094] Certain embodiments provide adaptive and proactive systems and methods to match technology/tools, education/information, and guided feedback with a patient's specific personality and lifestyle. For example, a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self assessed personality profile (e.g., a morbidly obese individual would start with 5 minutes of walking and not 45 minutes of walking). Certain embodiments match an appropriate care plan with the patient based upon the EMR, care plan data, and evidence based guidelines.)

CLAIM 3 – 
Prenelus in view of Tieger discloses a method having the limitations of claim 2. Prenelus further discloses a method having the limitation of:
The method of claim 2 further comprising: said computer utilizing said feedback to after how said computer chooses or weights said specific elements of said personality information and said visit information to choose selected actions from said first group of actions  (Prenelus [0030] Certain embodiments provide systems connected to a patient's medical record(s) in an interactive way, wherein records automatically adapt to the patient's preferences to achieve the most likely compliance level and/or keep up with changing health conditions of the patient, for example. [0031] Additionally certain embodiments help address the complex problem of facilitating patient comprehension and decision making by providing standards based organizational tools that automatically adapt to the specific and changing health conditions of the patient and provide comprehensive education and compliance tools to drive positive health outcomes. [0094] Certain embodiments provide adaptive and proactive systems and methods to match technology/tools, education/information, and guided feedback with a patient's specific personality and lifestyle. For example, a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self assessed personality profile (e.g., a morbidly obese individual would start with 5 minutes of walking and not 45 minutes of walking). Certain embodiments match an appropriate care plan with the patient based upon the EMR, care plan data, and evidence based guidelines.)

CLAIM 4 – 
Prenelus in view of Tieger discloses a method having the limitations of claim 3. Prenelus further discloses a method having the limitation of:
The method of claim 3 wherein said computer utilizing includes utilizes a machine learning engine.  (Prenelus [0076] At 620, one or more tools including one or more algorithms can be applied to patient information to generate a personalized care plan for the patient. For example, the patient can select a tool, such as an algorithms tool, to process his or her medical information. For example, artificial intelligence, such as artificial neural networks, fuzzy logic, Bayesian networks, etc., can be applied to compliance tools to provide personalized care plans combined with customized algorithms based on a broad but targeted data set (e.g., patient entered data, EMR data, other third party clinical and financial/administrative data, etc.) to provide tracking of care management plan, text and graphical projected simulations of the impact to the patient based upon his or her choices (e.g., the patient's blood pressure will be x rather than y if the patient does A, B, and C.). Projected simulations can include financial as well as medical scenarios, for example. In certain embodiments, non-healthcare specific technologies, such as collaboration/meeting software (e.g., Sametime, Webex, synchronous eVisit, etc.), social interaction/community websites (e.g., myspace for healthcare), tools to help manage healthcare choices (e.g., financial calculators, quality assessment tools, etc.), and the like can be provided to the patient via the portal.)

CLAIM 5 – 
Prenelus in view of Tieger discloses a method having the limitations of claim 1. 
Tieger further discloses a method having the limitation of:
The method of claim 1, wherein said providing said selected actions includes providing said selected actions part of an electronic medical record (EMR).  (Tieger [0131] In other embodiments of the present invention, the personality type classification 100, the corresponding core need statement 118 and the advice statements 120 can be provided in an electronic format and attached to electronic copies or images of a patient's medical records. Accordingly, upon retrieval and review of a patient's electronically stored medical records, the patient's personality type classification 100, a core need statement 118 corresponding to the patient's personality type, and one or more advice statements 120 will also be displayed for review by a medical service professional prior to communicating with the patient. Thus, the present invention system and method for improving communications with a patient is useful and provides the advice statements 120 which are attachable to the medical records of a patient regardless of the format in which the patient's medical records are stored or maintained. [0023] The system also provides an advice statement attachable to the medical records of the patient for use by a health care professional prior to communicating with the patient, the advice statement corresponding to the personality type classification determined for the patient. The advice statement including advice as to how to best communicate with a patient having the corresponding personality type.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686